Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 12, 2022

                                      No. 04-22-00637-CV

                                      Samantha SALINAS,
                                          Appellant

                                                v.

        Kathryn Gene TORRES, Morris Stanley McManigal, III & Dana Cheryle Mule,
                                     Appellees

                         From the County Court, Karnes County, Texas
                                Trial Court No. CV-2022-0076
                               Wade J. Hedtke, Judge Presiding


                                         ORDER
        The clerk’s record was filed on September 28, 2022. The trial court clerk advised the
clerk of this court that no reporter’s record was taken. Therefore, appellant’s brief was due to be
filed by October 28, 2022. Neither the brief nor a motion for extension of time have been filed. It
is therefore ORDERED that appellant show cause in writing within fifteen days from the date of
this order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2022.



                                                     _________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court